                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               No. 5:18-CR-451-D-1

UNITED STATES OF AMERICA                    ORDER

             V.


JONATHAN LYNN JENKINS
    a/k/a "Max"


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the government's Motion in

Limine to Admit Government's Proposed Transcript Edits, filed at Docket Entry 159,

be sealed, except that filed, stamped copies be provided to the United States

Attorney's Office for the Eastern District of North Carolina and counsel for the

defendant.

      IT IS SO ORDERED, this _J_J_ day of    Feb,-.v Cl.Mj , 2021.



                                     J     S C. DEVER, III
                                     United States District Judge




       Case 5:18-cr-00451-D Document 161 Filed 02/17/21 Page 1 of 1
